 1   McGREGOR W. SCOTT
     United States Attorney
 2   KEVIN C. KHASIGIAN
     Assistant U. S. Attorney
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4   Telephone: (916) 554-2700

 5   Attorneys for the United States

 6

 7

 8                                IN THE UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                        2:20-MC-00059-TLN-CKD
12                  Plaintiff,                        STIPULATION AND ORDER EXTENDING TIME
                                                      FOR FILING A COMPLAINT FOR FORFEITURE
13          v.                                        AND/OR TO OBTAIN AN INDICTMENT
                                                      ALLEGING FORFEITURE
14   APPROXIMATELY $6,730.00 IN
     U.S. CURRENCY,
15
                    Defendant.
16

17          It is hereby stipulated by and between the United States of America and potential claimant
18 Edward Reed (“claimant”), appearing in propria persona, as follows:

19          1.      On or about December 17, 2019, claimant filed a claim in the administrative forfeiture
20 proceeding with the U.S. Postal Inspection Service with respect to the Approximately $6,730.00 in U.S.

21 Currency (hereafter “defendant currency”), which was seized on September 17, 2019.

22          2.      The U.S. Postal Inspection Service has sent the written notice of intent to forfeit required
23 by 18 U.S.C. § 983(a)(1)(A) to all known interested parties. The time has expired for any person to file a

24 claim to the defendant currency under 18 U.S.C. § 983(a)(2)(A)-(E), and no person other than claimant

25 has filed a claim to the defendant currency as required by law in the administrative forfeiture proceeding.

26          3.      Under 18 U.S.C. § 983(a)(3)(A), the United States is required to file a complaint for
27 forfeiture against the defendant currency and/or to obtain an indictment alleging that the defendant

28 currency is subject to forfeiture within ninety days after a claim has been filed in the administrative
                                                         1
                                                                                Stipulation and Order to Extend Time
 1 forfeiture proceeding, unless the court extends the deadline for good cause shown or by agreement of the

 2 parties. That deadline is March 16, 2020.

 3          4.      As provided in 18 U.S.C. § 983(a)(3)(A), the parties wish by agreement to extend to June

 4 12, 2020, the time in which the United States is required to file a civil complaint for forfeiture against the

 5 defendant currency and/or to obtain an indictment alleging that the defendant currency is subject to

 6 forfeiture.

 7          5.      Accordingly, the parties agree that the deadline by which the United States shall be

 8 required to file a complaint for forfeiture against the defendant currency and/or to obtain an indictment

 9 alleging that the defendant currency is subject to forfeiture shall be extended to June 12, 2020.

10 Dated: 3/13/2020                                       McGREGOR W. SCOTT
                                                          United States Attorney
11
                                                   By:    /s/ Kevin C. Khasigian
12                                                        KEVIN C. KHASIGIAN
                                                          Assistant U.S. Attorney
13

14 Dated: 3/13/2020                                       /s/ Edward Reed
                                                          EDWARD REED
15                                                        Potential Claimant
                                                          Appearing in propria persona
16
                                                          (Signature authorized by phone)
17

18          IT IS SO ORDERED.

19 Dated: March 16, 2020

20

21
                                                          Troy L. Nunley
22                                                        United States District Judge
23

24

25

26

27

28
                                                          2
                                                                                Stipulation and Order to Extend Time
